
	

115 SRES 142 ATS: Commemorating the 10th anniversary of the tragic events at Virginia Polytechnic Institute and State University on April 16, 2007.
U.S. Senate
2017-04-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		1st Session
		S. RES. 142
		IN THE SENATE OF THE UNITED STATES
		
			April 25, 2017
			Mr. Kaine (for himself and Mr. Warner) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Commemorating the 10th anniversary of the tragic events at Virginia Polytechnic Institute and State
			 University on April 16, 2007.
	
 That the Senate— (1)recognizes the 32 victims who lost their lives as a result of the tragic events at Virginia Polytechnic Institute and State University (referred to as Virginia Tech) on April 16, 2007, Ross A. Alameddine, Christopher James Bishop, Brian R. Bluhm, Ryan Christopher Clark, Austin Michelle Cloyd, Jocelyne Couture-Nowak, Kevin P. Granata, Matthew Gregory Gwaltney, Caitlin Millar Hammaren, Jeremy Michael Herbstritt, Rachael Elizabeth Hill, Emily Jane Hilscher, Jarrett Lee Lane, Matthew Joseph La Porte, Henry J. Lee, Liviu Librescu, G.V. Loganathan, Partahi Mamora Halomoan Lumbantoruan, Lauren Ashley McCain, Daniel Patrick O’Neil, Juan Ramon Ortiz-Ortiz, Minal Hiralal Panchal, Daniel Alejandro Perez Cueva, Erin Nicole Peterson, Michael Steven Pohle, Jr., Julia Kathleen Pryde, Mary Karen Read, Reema Joseph Samaha, Waleed Mohamed Shaalan, Leslie Geraldine Sherman, Maxine Shelly Turner, and Nicole Regina White;
 (2)recognizes the 17 individuals who survived the shooting and supports the continued recovery of those survivors from physical and psychological wounds;
 (3)offers condolences to the families and friends of the victims; (4)expresses hope that the memory of each victim will live on; and
 (5)recognizes— (A)the resilience of the Virginia Tech community in the decade following the tragedy of April 16, 2007; and
 (B)that the perseverance of the Virginia Tech community serves as an example to communities that experience similar tragedies.
				
